722 N.W.2d 427 (2006)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
David Richard COMMAND, Defendant-Appellee.
Docket No. 131386. COA No. 259296.
Supreme Court of Michigan.
October 20, 2006.
*428 On order of the Court, the application for leave to appeal the May 9, 2006 judgment of the Court of Appeals is considered. Pursuant to MCR 7.302(G)(1), and for the reasons stated in the Court of Appeals partially dissenting opinion, we REVERSE only that portion of the Court of Appeals judgment that precluded on retrial evidence that the defendant had previously committed a non-consensual sexual penetration of a prior complainant.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would deny leave to appeal.